Title: To George Washington from Alexander Martin, 4 February 1798
From: Martin, Alexander
To: Washington, George



Sir,
Philadelphia Feby 4th 1798.

I beg you to permit the enclosed little dramatic piece to wait on you in your present Retirement, it was written by me this Session of Congress partly for Amusement, and partly with a view by bringing forward in this Manner the most prominent Characters in our late Revolution, to reconcile in some Measure if possible the present jarring political Sentiments that unfortunately distract our public Councils. As in the great Events of the Revolution, so in this ⟨mutilated⟩ poetic Essay you Sir, justly hold the most distinguished place, and should the perusal afford you any agreeable Entertainment it will give me Pleasure; otherwise it may be treated as other Trash and flung away. I have the Honour to be with very great Respect Sir, your most humble Servant

Alex. Martin

